Exhibit 10.1

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of September 3,
2014, effective as of August 31, 2014 (the “Effective Date”) between SILICON
VALLEY BANK, a California corporation (“Bank”), and ASPEN AEROGELS, INC., a
Delaware corporation (“Borrower”), provides the terms on which Bank shall lend
to Borrower and Borrower shall repay Bank. This Agreement amends and restates in
its entirety that certain Loan and Security Agreement dated as of March 31, 2011
between Borrower and Bank (as amended from time to time, the “Prior Loan
Agreement”). The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.2 Credit Extensions

2.2.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount. Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.2.2 Letters of Credit Sublimit.

(a) As part of the Revolving Line and subject to deduction of Reserves, Bank
shall issue or have issued Letters of Credit denominated in Dollars or a Foreign
Currency for Borrower’s account. The aggregate undrawn Dollar Equivalent of the
face amount of outstanding Letters of Credit (plus the drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) shall at all times reduce
the amount otherwise available for Advances under the Revolving Line. The
aggregate undrawn Dollar Equivalent of the face amount of



--------------------------------------------------------------------------------

outstanding Letters of Credit (plus the drawn but unreimbursed Letters of Credit
and any Letter of Credit Reserve) may not exceed the lesser of (A) (i) Five
Million Dollars ($5,000,000), minus (ii) the sum of all amounts used for Cash
Management Services, minus (iii) the FX Reduction Amount, or (B) (i) the lesser
of (I) the Revolving Line or (II) the Borrowing Base, minus (ii) the sum of all
outstanding principal amounts of any Advances (including any amounts used for
Cash Management Services), minus (iii) the FX Reduction Amount.

(b) If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to the sum of (i) 105% of the Dollar Equivalent of the undrawn face amount
of all such Letters of Credit plus (ii) 100% of all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment), to secure all of the Obligations relating to such
Letters of Credit. All Letters of Credit shall be in form and substance
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s standard Application and Letter of Credit Agreement (the
“Letter of Credit Application”). Borrower agrees to execute any further
documentation in connection with the Letters of Credit as Bank may reasonably
request. Borrower further agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto.

(c) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

(d) Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as an Advance to Borrower of the Dollar Equivalent of
the amount thereof (plus fees and charges in connection therewith such as wire,
cable, SWIFT or similar charges).

(e) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10%) of the Dollar Equivalent of the undrawn face amount
of such Letter of Credit. The amount of the Letter of Credit Reserve may be
adjusted by Bank from time to time to account for fluctuations in the exchange
rate. The availability of funds under the Revolving Line shall be reduced by the
amount of such Letter of Credit Reserve for as long as such Letter of Credit
remains outstanding.

2.2.3 Foreign Exchange Sublimit. As part of the Revolving Line and subject to
the deduction of Reserves, Borrower may enter into foreign exchange contracts
with Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency (each, a “FX Contract”) on a specified date
(the “Settlement Date”). FX Contracts shall have a Settlement Date of at least
one (1) FX Business Day after the contract date. The

 

-2-



--------------------------------------------------------------------------------

aggregate amount of FX Contracts at any one time may not exceed ten (10) times
the lesser of (A) (i) Five Million Dollars ($5,000,000), minus (ii) the sum of
all amounts used for Cash Management Services, minus (iii) the aggregate Dollar
Equivalent of the undrawn face amount of any outstanding Letters of Credit (plus
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve), or
(B) (i) the lesser of (I) the Revolving Line or (II) the Borrowing Base, minus
(ii) the sum of all outstanding principal amounts of any Advances (plus any
amounts used for Cash Management Services), minus (iii) the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve). The
amount otherwise available for Credit Extensions under the Revolving Line shall
be reduced by an amount equal to ten percent (10%) of each outstanding FX
Contract (the “FX Reduction Amount”). Any amounts needed to fully reimburse Bank
for any amounts not paid by Borrower in connection with FX Contracts will be
treated as Advances under the Revolving Line and will accrue interest at the
interest rate applicable to Advances.

2.2.4 Cash Management Services Sublimit. Borrower may use the Revolving Line for
Bank’s cash management services, which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”), in an aggregate amount not to exceed the lesser of
(A) (i) Five Million Dollars ($5,000,000), minus (ii) the aggregate Dollar
Equivalent of the undrawn face amount of any outstanding Letters of Credit (plus
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve),
minus (iii) the FX Reduction Amount, or (B) (i) the lesser of (I) the Revolving
Line or (II) the Borrowing Base, minus (ii) the sum of all outstanding principal
amounts of any Advances, minus (iii) the aggregate Dollar Equivalent of the
undrawn face amount of any outstanding Letters of Credit (plus drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), minus (iv) the
FX Reduction Amount. Any amounts Bank pays on behalf of Borrower for any Cash
Management Services will be treated as Advances under the Revolving Line and
will accrue interest at the interest rate applicable to Advances.

2.3 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the undrawn face amount of any outstanding Letters of Credit
(plus drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the FX Reduction Amount exceeds the lesser of either the
Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.

2.4 Payment of Interest on the Credit Extensions.

(a) Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) for Prime Rate Advances, the Prime
Rate plus the applicable Prime Rate Margin, and (ii) during a Streamline Period,
for LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. On and
after the expiration of any Interest Period applicable to

 

-3-



--------------------------------------------------------------------------------

any LIBOR Advance outstanding on the date of the occurrence of an Event of
Default or acceleration of the Obligations, the amount of such LIBOR Advance
shall, during the continuance of such Event of Default, at the Bank’s option,
bear interest at the Default Rate, unless Bank otherwise elects from time to
time in its sole discretion to impose a smaller increase. Pursuant to the terms
hereof, interest on each Advance shall be paid in arrears on each Interest
Payment Date. On and after the expiration of any Interest Period applicable to
any LIBOR Advance outstanding on the date when Borrower fails to maintain the
Streamline Threshold and a Streamline Period is no longer in effect, at the
Bank’s option, the amount of such LIBOR Advance shall bear interest at the Prime
Rate plus the applicable Prime Rate Margin. Interest shall also be paid on the
date of any prepayment of any Advance pursuant to this Agreement for the portion
of any Advance so prepaid and upon payment (including prepayment) in full
thereof. All accrued but unpaid interest on the Advances shall be due and
payable on the Revolving Line Maturity Date. Notwithstanding anything to the
contrary contained herein, LIBOR Advances shall only be available to Borrower
during a Streamline Period.

(b) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.

(c) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.4(a) hereunder. Subject to Sections 3.5
and 3.6, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

(d) Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

(e) Default Rate. Except as otherwise provided in Section 2.4(a), upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is five percentage points (5.0%) above
the rate that would otherwise be applicable thereto (the “Default Rate”) unless
Bank otherwise elects from time to time in its sole discretion to impose a
smaller increase. Payment or acceptance of the increased interest provided in
this Section 2.4(e) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.

2.5 Fees. Borrower shall pay to Bank:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of One Hundred
Thousand Dollars ($100,000), on the Effective Date;

(b) [Intentionally deleted.]

 

-4-



--------------------------------------------------------------------------------

(c) Unused Revolving Line Facility Fee. Payable monthly in arrears on the last
day of the month following the Effective Date, on the last day of each month
occurring thereafter prior to the Revolving Line Maturity Date, and on the
Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility Fee”)
in an amount equal to one-half of one percent (0.50%) per annum of the average
unused portion of the Revolving Line, as determined by Bank. The unused portion
of the Revolving Line, for purposes of this calculation, shall be calculated on
a calendar year basis and shall equal the difference between (i) the Revolving
Line, and (ii) the average for the period of the daily closing balance of the
Revolving Line outstanding;

(d) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a letter of credit
fee of two percent (2.00%) per annum of the Dollar Equivalent of the face amount
of each Letter of Credit issued, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank; and

(e) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(f) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.5 pursuant
to the terms of Section 2.6(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.5.

2.6 Payments; Application of Payments; Debit of Accounts.

(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in Dollars, without setoff
or counterclaim, before 12:00 p.m. Eastern time on the date when due. Payments
of principal and/or interest received after 12:00 p.m. Eastern time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment shall be due the
next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.

(b) Subject to Section 6.3(c), Bank shall apply the whole or any part of
collected funds against the Revolving Line, or credit such collected funds to a
Deposit Account of Borrower at Bank or an Affiliate of Bank, the order and
method of such application to be in the sole discretion of Bank. Borrower shall
have no right to specify the order or the accounts to which Bank shall allocate
or apply any payments required to be made by Borrower to Bank or otherwise
received by Bank under this Agreement when any such allocation or application is
not specified elsewhere in this Agreement.

 

-5-



--------------------------------------------------------------------------------

(c) Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, but excluding any Excluded Deposit Account, for principal and
interest payments or any other amounts Borrower owes Bank when due. These debits
shall not constitute a set-off.

2.7 Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.7 shall survive the termination of this Agreement.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance reasonably satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:

(a) duly executed signatures to the Loan Documents (which may be photocopies,
provided that originals shall be delivered to Bank within two (2) Business Days
of the Effective Date);

(b) the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of Borrower’s and
each Guarantors’ jurisdiction of organization or formation and each jurisdiction
in which Borrower and each Guarantor is qualified to conduct business, each as
of a date no earlier than thirty (30) days prior to the Effective Date;

(c) certified copies of the Borrowing Resolutions for Borrower (which may be
photocopies, provided that originals shall be delivered to Bank within two
(2) Business Days of the Effective Date);

(d) a payoff letter from PJC Capital LLC;

 

-6-



--------------------------------------------------------------------------------

(e) evidence satisfactory to Bank that all Indebtedness owed by Borrower under
that certain Export-Import Bank Loan and Security Agreement dated as of
March 31, 2011 has been repaid in full concurrently with the initial Credit
Extension;

(f) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(g) the duly executed Perfection Certificates of Borrower and Guarantor;

(h) a legal opinion of Borrower’s and Guarantor’s counsel, in form and substance
acceptable to Bank in its reasonable discretion, dated as of the Effective Date
(which may be photocopies, provided that originals shall be delivered to Bank
within two (2) Business Days of the Effective Date);

(i) the duly executed signatures to a Secretary’s Certificate for Borrower and
Guarantor (which may be photocopies, provided that originals shall be delivered
to Bank within two (2) Business Days of the Effective Date);

(j) evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.7 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses and cancellation notice to Bank (or endorsements reflecting same) in
favor of Bank; and

(k) payment of the fees and Bank Expenses then due as specified in Section 2.5
hereof.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligation to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a) except as otherwise provided in Section 3.4(a), timely receipt of an
executed Transaction Report;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Transaction
Report and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or immediately result from the Credit Extension.
Each Credit Extension is Borrower’s representation and warranty on that date
that the representations and warranties in this Agreement remain true, accurate,
and complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

 

-7-



--------------------------------------------------------------------------------

(c) in Bank’s sole discretion, there has not been a Material Adverse Change
since December 31, 2013.

3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4 Procedures for Borrowing.

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank by electronic mail in
the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due, and such Notice of Borrowing shall indicate whether Borrower is requesting
an Advance with respect to Eligible Accounts, Eligible Foreign Accounts or
Eligible Inventory, as applicable. Such Notice of Borrowing must be received by
Bank prior to 12:00 p.m. Eastern time, (i) at least three (3) Business Days
prior to the requested Funding Date, in the case of any LIBOR Advance, and
(ii) on the requested Funding Date, in the case of a Prime Rate Advance,
specifying: (1) the amount of the Advance; (2) the Currency in which such
Advance shall be denominated; (3) the requested Funding Date; (4) whether the
Advance is to be comprised of LIBOR Advances or Prime Rate Advances; and (5) the
duration of the Interest Period applicable to any such LIBOR Advances included
in such notice; provided that if the Notice of Borrowing shall fail to specify
the duration of the Interest Period for any Advance comprised of LIBOR Advances,
such Interest Period shall be one (1) month. In addition to such Notice of
Borrowing, Borrower must promptly deliver to Bank by electronic mail (i) during
a Streamline Period, a completed Transaction Report executed by an Authorized
Signer and (ii) when a Streamline Period is not in effect, a completed
Transaction Report executed by an Authorized Signer together with such other
reports and information, including without limitation, sales journals, cash
receipts journals, accounts receivable aging reports, as Bank may request in its
sole discretion.

(b) On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in the same Currency as the Currency
requested with respect to the Advance and, subsequently, shall transfer such
proceeds by wire transfer to such other account as Borrower may instruct in the
Notice of Borrowing. No Advances shall be deemed made to Borrower, and no
interest shall accrue on any such Advance, until the related funds have been
deposited in the applicable Designated Deposit Account.

 

-8-



--------------------------------------------------------------------------------

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances (provided that clauses (i),
(ii) and (iii) above shall not apply to this clause (3)).

(b) Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Eastern time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Advances to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) Borrower fails to maintain the Streamline Threshold and a
Streamline Period is no longer in effect, (ii) an Event of Default exists, or
(iii) the aggregate principal amount of the Prime Rate Advances which have been
previously converted to LIBOR Advances, or the aggregate principal amount of
existing LIBOR Advances continued, as the case may be, at the beginning of an
Interest Period shall at any time during such Interest Period exceed the lesser
of the Revolving Line or the Borrowing Base. Borrower agrees to pay Bank, upon
demand by Bank (or Bank may, at its option, debit the Designated Deposit Account
or any other account Borrower maintains with Bank, other than an Excluded
Account) any amounts required to compensate Bank for any loss (including loss of
anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of LIBOR Advances to Prime Rate Advances pursuant to this
Section 3.5(d).

 

-9-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.

3.6 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration or Borrower fails to maintain the Streamline
Threshold and a Streamline Period is no longer in effect, then, in each case,
Borrower shall compensate Bank, upon written request by Bank, for all losses and
expenses incurred by Bank in an amount equal to the excess, if any, of:

(A) the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may

 

-10-



--------------------------------------------------------------------------------

be, to (z) in the case of a failure to borrow, convert or continue as provided
in clause (i) above, the last day of the Interest Period that would have
commenced on the date of such borrowing, conversion or continuing but for such
failure, and in the case of a payment, reduction or conversion prior to the last
day of an Interest Period applicable to a LIBOR Advance as provided in clause
(ii) above, the last day of such Interest Period, in each case at the applicable
rate of interest or other return for such LIBOR Advance(s) provided for herein
(excluding, however, the LIBOR Rate Margin included therein, if any), over

(B) the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.7.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, at the Bank’s option, (i) Borrower may not
elect to have an Advance be made or continued as, or converted to, a LIBOR
Advance after the expiration of any Interest Period then in effect for such
Advance and (ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

3.7 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and

 

-11-



--------------------------------------------------------------------------------

reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7(a). Determinations and allocations by Bank for purposes of this
Section 3.7(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

(b) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five
(5) days after demand by Bank, Borrower shall pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A statement of Bank
claiming compensation under this Section 3.7(b) and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a

 

-12-



--------------------------------------------------------------------------------

retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower arising
pursuant to this Section 3.7(b) shall survive the Revolving Line Maturity Date,
the termination of this Agreement and the repayment of all Obligations.

(c) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.

(d) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder with respect to such LIBOR
Advances (including, without limitation, any amount payable in connection with
such prepayment pursuant to Section 3.6(c)(ii)). Notwithstanding the foregoing,
to the extent a determination by Bank as described above relates to a LIBOR
Advance then being requested by Borrower pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, Borrower shall have the option, subject to
the provisions of Section 3.6(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and obligations
with respect to Bank Services Agreements) are satisfied in full in cash. Upon
satisfaction in full in cash of the

 

-13-



--------------------------------------------------------------------------------

Obligations (other than inchoate indemnity obligations with respect to Bank
Services Agreements) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall, at the sole cost and expense of Borrower,
release its Liens in the Collateral and all rights therein shall revert to
Borrower. In the event (x) all Obligations (other than inchoate indemnity
obligations), except for Bank Services, are satisfied in full, and (y) this
Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the undrawn
face amount of all such Letters of Credit plus one hundred percent (100%) of all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement and to certain exceptions explicitly set forth in this Agreement). If
Borrower shall acquire a commercial tort claim, Borrower shall promptly notify
Bank in a writing signed by Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, with notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person not in accordance with this Agreement, may be deemed to violate
the rights of Bank under the Code.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization; Authorization; Power and Authority. Borrower and each of
its Subsidiaries are duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and each is qualified and licensed
to do business and each is in good standing in any jurisdiction in which the
conduct of each of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change. In connection with this Agreement, Borrower has
delivered to Bank completed certificates each signed by Borrower and Guarantor,
respectively, entitled “Perfection Certificate”. Borrower represents and
warrants to Bank that (a) Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its

 

-14-



--------------------------------------------------------------------------------

chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) except as set forth on the Perfection
Certificate, Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number (if available from the relevant jurisdiction).

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a Material Adverse Change.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith, or of which
Borrower has given Bank notice and taken such actions as are necessary to give
Bank a perfected security interest therein, to the extent required by
Section 6.8(b). The Accounts are bona fide, existing obligations of the Account
Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

All Inventory is in all material respects of good and marketable quality, free
from material defects, except normal and customary quality issues occurring in
the ordinary course of business, in amounts consistent with past practices.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to solely own except for (a) non-exclusive licenses granted to its
customers in the ordinary course of business, (b) over-the-counter software that
is commercially available to the public, (c) any rights the U.S. Government may
have in connection with Borrower’s contracts with the U.S.

 

-15-



--------------------------------------------------------------------------------

Government entities as noted in the Perfection Certificate; and (d) material
Intellectual Property licensed to Borrower and noted on the Perfection
Certificate. Each Patent which it owns or purports to own and which is material
to Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not have a material adverse effect on Borrower’s
business, taken as a whole.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3 Accounts Receivable; Inventory.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to be.
Whether or not an Event of Default has occurred and is continuing, Bank may,
after consultation with Borrower, notify any Account Debtor owing Borrower money
of Bank’s security interest in such funds and verify the amount of such Eligible
Accounts. All sales and other transactions underlying or giving rise to each
Eligible Account shall comply in all material respects with all applicable laws
and governmental rules and regulations. Borrower has no knowledge of any actual
or imminent Insolvency Proceeding of any Account Debtor whose accounts are
Eligible Accounts in any Transaction Report. To the Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to (i) all Eligible Accounts are genuine, and (ii) all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.

(c) For any item of Inventory consisting of Eligible Inventory in any
Transaction Report, such Inventory (i) consists of finished goods, in good, new,
and salable condition, which is not perishable, returned, consigned, obsolete,
not sellable, damaged, or defective, and is not comprised of demonstrative or
custom inventory, works in progress, packaging or shipping materials, or
supplies; (ii) meets all applicable governmental standards; (iii) has been
manufactured in compliance with the Fair Labor Standards Act; (iv) is not
subject to any Liens, except the first priority Liens granted or in favor of
Bank under this Agreement or any of the other Loan Documents; and (v) is located
at Borrower’s East Providence, Rhode Island locations identified by Borrower in
the Perfection Certificate where it maintains Inventory (or at any location
permitted under Section 7.2).

5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate, One
Hundred Fifty Thousand Dollars ($150,000).

 

-16-



--------------------------------------------------------------------------------

5.5 Financial Condition. All consolidated financial statements for Borrower
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any Material Adverse Change since December 31,
2013.

5.6 Solvency. The fair salable value of Borrower’s and its Subsidiaries’ assets,
taken as a whole (including goodwill minus disposition costs) exceeds the fair
value of their liabilities; Borrower and its Subsidiaries are not left with
unreasonably small capital after the transactions in this Agreement; and
Borrower and its Subsidiaries, taken as a whole, are able to pay their debts
(including trade debts) as they mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all Requirements of Law which would reasonably be expected to cause a
Material Adverse Change, and (b) has not violated any Requirements of Law the
violation of which could reasonably be expected to cause a Material Adverse
Change. Except as described in the Perfection Certificate or otherwise disclosed
to Bank, none of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted, the absence of which could reasonably be expected to have a
Material Adverse Effect.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and material local taxes, assessments, deposits and contributions
owed by Borrower except to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor.

To the extent Borrower defers payment of any contested taxes in an amount in
excess of $100,000, Borrower shall (i) notify Bank in writing of the
commencement of, and any material development in, the proceedings, and
(ii) posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.” Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes in an amount in excess of $100,000 becoming due and
payable by Borrower. Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event

 

-17-



--------------------------------------------------------------------------------

with respect to, any such plan which could reasonably be expected to result in
any liability of Borrower in an amount in excess of $100,000, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital to fund its general business requirements and not for
personal, family, household or agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected a
Material Adverse Effect. Borrower shall comply, and have each Subsidiary comply,
in all material respects, with all laws, ordinances and regulations to which it
is subject, the noncompliance with which could have a Material Adverse Effect.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in the Collateral. Borrower shall, upon
request from the Bank, promptly provide copies of any such obtained Governmental
Approvals to Bank.

6.2 Financial Statements, Reports, Certificates. Provide Bank with the
following:

(a) a Transaction Report (and any schedules related thereto) (i) with each
request for an Advance, (ii) on the fifteenth (15th) day (if the 15th is not a
Business Day, on the preceding Business Day) and last day of each month when a
Streamline Period is not in effect, and (iii) within twenty (20) days after the
end of each month when a Streamline Period is in effect;

 

-18-



--------------------------------------------------------------------------------

(b) within twenty (20) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, Deferred Revenue report, and general ledger, and
(D) monthly perpetual inventory reports for Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment;

(c) as soon as available, but no later than thirty (30) days after the last day
of the first two (2) months of each fiscal quarter of Borrower, a company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations for such month certified by a Responsible Officer and in
a form acceptable to Bank (the “Monthly Financial Statements”);

(d) within thirty (30) days after the last day of the first two (2) months of
each fiscal quarter of Borrower and together with the Monthly Financial
Statements, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank may reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks;

(e) as soon as available, and in any event within forty-five (45) days after the
end of each fiscal quarter of Borrower, (i) company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such quarter certified by a Responsible Officer and in a form acceptable to
Bank, and (ii) a Compliance Certificate;

(f) within thirty (30) days after the end of each fiscal year of Borrower, or
more frequently as updated by Borrower’s board of directors, (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (B) annual
financial projections for the following fiscal year (on a quarterly basis) as
approved by Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections;

(g) as soon as available, and in any event within one hundred fifty (150) days
following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from KPMG LLP, or such other
independent certified public accounting firm reasonably acceptable to Bank;

(h) for so long as Borrower is subject to the reporting requirements under the
Exchange Act within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Borrower with the SEC,
any Governmental Authority succeeding to any or all of the functions of the SEC
or with any national securities exchange, or

 

-19-



--------------------------------------------------------------------------------

distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Bank in writing (which may be by
electronic mail) of the posting of any such documents;

(i) within five (5) days of delivery, copies of all material statements, reports
and notices made available to Borrower’s security holders or to any holders of
Subordinated Debt which constitutes Material Indebtedness;

(j) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that would reasonably be expected to result
in damages to Borrower or any of its Subsidiaries of, individually or in the
aggregate, Two Hundred Fifty Thousand Dollars ($250,000) or more; and

(k) other financial information reasonably requested by Bank.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
reasonably requested by Bank, Borrower shall furnish Bank with copies (or, at
Bank’s request after the occurrence and during the continuance of an Event of
Default, to the extent available using commercially reasonable efforts,
originals) of all contracts, orders, invoices, and other similar documents, and
all shipping instructions, delivery receipts, bills of lading, and other
evidence of delivery, for any goods the sale or disposition of which gave rise
to such Accounts. In addition, Borrower shall deliver to Bank, on its reasonable
request, to the extent available using commercially reasonable efforts, the
originals of all instruments, chattel paper, security agreements, guarantees and
other documents and property evidencing or securing any Accounts, in the same
form as received, with all necessary endorsements, and copies of all credit
memos.

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts, to the extent such disputes or claims involve amounts in
excess of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate for all
Account Debtors. Borrower may forgive (completely or partially), compromise, or
settle any Account for less than payment in full, or agree to do any of the
foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to Bank in the regular reports provided to
Bank; (ii) no Event of Default has occurred and is continuing; and (iii) after
taking into account all such discounts, settlements and forgiveness, the total
outstanding Advances will not exceed the Availability Amount.

 

-20-



--------------------------------------------------------------------------------

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
All payments on, and proceeds of, Accounts shall be deposited directly by the
applicable Account Debtor into a lockbox account, or such other “blocked
account” as Bank may specify (either such account, the “Cash Collateral
Account”), pursuant to a blocked account agreement in form and substance
satisfactory to Bank in its sole discretion. Whether or not an Event of Default
has occurred and is continuing, Borrower shall immediately deliver all payments
on and proceeds of Accounts to the Cash Collateral Account to be applied
(i) prior to the occurrence and continuance of an Event of Default, (X) during a
Streamline Period, transferred to an account of Borrower at Bank and (Y) when a
Streamline Period is not in effect, to immediately reduce the Obligations, and
(ii) following the occurrence and continuance of an Event of Default, applied
pursuant to Section 9.4.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory having an aggregate value in excess of Two
Hundred Fifty Thousand Dollars ($250,000) to Borrower, Borrower shall promptly
(i) use commercially reasonable efforts to determine the reason for such return,
(ii) issue a credit memorandum to the Account Debtor in the appropriate amount,
and (iii) provide a copy of such credit memorandum to Bank, upon request from
Bank. In the event any attempted return occurs after the occurrence and during
the continuance of any Event of Default, Borrower shall immediately notify Bank
of the return of the Inventory.

(e) Verification. Bank may, from time to time, after consultation with Borrower,
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Bank
or such other name as Bank may choose.

(f) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of
Section 2.6(b) hereof, and (b) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of surplus, worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of Five Hundred Thousand Dollars
($500,000) or less (for all such transactions in any fiscal year). Borrower
agrees that it will maintain all proceeds of Collateral in an account maintained
with Bank. Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.

 

-21-



--------------------------------------------------------------------------------

6.5 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and material local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, within five (5) days,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, except as would not reasonably be expected
to result in any liability to Borrower in an amount in excess of $100,000.

6.6 Access to Collateral; Books and Records. At reasonable times, on one
(1) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every six (6) months unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The charge therefor shall be $850
per person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Bank schedule an audit more than five (5) days in advance,
and Borrower cancels or seeks to reschedule the audit with less than five
(5) days written notice to Bank, then (without limiting any of Bank’s rights or
remedies) Borrower shall reimburse Bank a for any costs incurred by Bank, plus
any out-of-pocket expenses directly relating to the cancellation or
rescheduling.

6.7 Insurance.

(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank. All property policies
insuring the Collateral shall have a lender’s loss payable endorsement showing
Bank as the sole lender loss payee. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral.

(b) Ensure that proceeds payable under any property policy for any Collateral
are, at Bank’s option, payable to Bank on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Two Hundred Fifty Thousand Dollars ($250,000) with
respect to any loss, but not exceeding Five Hundred Thousand Dollars ($500,000)
in the aggregate for all losses under all casualty policies in any one year,
toward the replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (i) shall be of equal or like value as
the replaced or repaired Collateral and

 

-22-



--------------------------------------------------------------------------------

(ii) shall be deemed Collateral in which Bank has been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Bank, be payable to Bank on account of the Obligations.

(c) At Bank’s request, Borrower shall deliver certificates of insurance policies
and evidence of all premium payments. Each provider of any such insurance
required under this Section 6.7 shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to Bank, that it
will give Bank thirty (30) days prior written notice before any such policy or
policies shall be materially altered or canceled. If Borrower fails to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.7,
and take any action under the policies Bank deems prudent.

6.8 Operating Accounts.

(a) Maintain all of its and its Subsidiaries’ (other than Aspen Aerogels Germany
GmbH) operating and other deposit accounts, and at least seventy-five percent
(75%) of the dollar value of Borrower’s securities accounts, with Bank and
Bank’s Affiliates.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument
customary to such other banks or financial institutions with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank, provided that Control
Agreements shall not be required for Collateral Accounts with a balance of less
than $50,000 individually or $250,000 in the aggregate.

6.9 Financial Covenants.

(a) EBITDA. Borrower shall achieve, measured as of the end of each fiscal
quarter during the following periods, EBITDA of at least the following for the
following periods:

 

Period    Minimum EBITDA  

Trailing three (3) month period ending September 30, 2014

   $ 1.00   

Trailing six (6) month period ending December 31, 2014

   $ 500,000   

Trailing nine (9) month period ending March 31, 2015

   $ 500,000   

Trailing twelve (12) month period ending June 30, 2015

   $ 2,500,000   

Trailing twelve (12) month period ending September 30, 2015, and each trailing
twelve (12) month period thereafter

   $ 4,500,000   

 

-23-



--------------------------------------------------------------------------------

(b) Maximum Unfinanced Capital Expenditures. Commencing on July 1, 2014 through
each of the following periods, Borrower shall not incur Unfinanced Capital
Expenditures (on a cumulative basis beginning on July 1, 2014) in excess of
(i) Fifteen Million Dollars ($15,000,000) through September 30, 2014,
(ii) Thirty Million Dollars ($30,000,000) through December 31, 2014, (iii) Forty
Million Dollars ($40,000,000) through March 31, 2015, (iv) Forty Five Million
Dollars ($45,000,000) through June 30, 2015, and (v) Fifty Million Dollars
($50,000,000) at all times thereafter.

6.10 Protection of Intellectual Property Rights.

(a) Except as would not reasonably be expected to cause a Material Adverse
Change, (i) take such action as, in its reasonable business judgment, it deems
necessary to protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not take any action or
omit to take any action which would reasonably be expected to result in any
Intellectual Property being abandoned, forfeited or dedicated to the public
without Bank’s written consent.

(b) Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License which constitutes a Material Contract (other
than over-the-counter software that is commercially available to the public).
Upon the occurrence and during the continuance of an Event of Default, Borrower
shall take such steps as Bank reasonably requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License which constitutes a Material Contract to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s Books, to the
extent that Bank may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Bank with respect to any
Collateral or relating to Borrower.

6.12 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, in the
event Borrower or any Guarantor creates or acquires any Subsidiary, Borrower and
such Guarantor shall, prior to

 

-24-



--------------------------------------------------------------------------------

the creation or acquisition of such new Subsidiary, promptly notify the Bank
thereof and, at Bank’s request, in its sole discretion, take all such action as
may be reasonably required by Bank to (a) cause each such Subsidiary to, in
Bank’s sole discretion, become a co-borrower or Guarantor hereunder, together
with such appropriate financing statements and/or Control Agreements, all in
form and substance satisfactory to Bank (including being sufficient to grant
Bank a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Bank; provided, that with respect to any Foreign Subsidiary,
Borrower shall only be required to grant and pledge to Bank a perfected security
interest in up to sixty-five percent (65%) of the stock, units or other evidence
of ownership of such Foreign Subsidiary; and (c) provide to Bank all other
documentation in form and substance satisfactory to Bank, including one or more
opinions of counsel satisfactory to Bank, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.12 shall be a Loan Document.

6.13 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement unless specifically waived in
writing by Bank. Borrower shall deliver to Bank, within five (5) days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to cause a Material Adverse Change.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn out or obsolete Equipment;
(c) consisting of Permitted Liens and Permitted Investments; and (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries, if any, to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) both of the Key Persons cease to hold such offices with
Borrower and replacements satisfactory to Bank are not made within one hundred
twenty (120) days after each such Key Person’s departure from Borrower; or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty percent (40%) of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering or to venture capital or private equity investors so long as
Borrower identifies to Bank

 

-25-



--------------------------------------------------------------------------------

the venture capital or private equity investors at least seven (7) Business Days
prior to the closing of the transaction and provides to Bank a description of
the material terms of the transaction).

Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Two Hundred Fifty Thousand
Dollars ($250,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Two
Hundred Fifty Thousand Dollars ($250,000) to a bailee at a location other than
to a bailee and at a location already disclosed in the Perfection Certificate or
for which a bailee agreement has been executed, (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization. If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Two Hundred
Fifty Thousand Dollars ($250,000) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Bank, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
reasonable discretion.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien (other than Permitted
Liens) on any of its property, or assign or convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for Permitted Liens. Borrower shall not permit any Collateral to be
subject to any Liens other than the first priority security interest granted
herein or Permitted Liens, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank except as otherwise permitted
herein) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and in the definition of “Permitted Liens” herein or with
respect to any Excluded Intellectual Property.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock; or (b) directly or
indirectly make any Investment (including, without limitation, any additional
Investment in any Subsidiary or by the formation of any Subsidiary) other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

-26-



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower (other than a
Guarantor), except for transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except as permitted under the terms of the subordination, intercreditor, or
other similar agreement to which such Subordinated Debt is subject, or (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof, or adversely affect the subordination thereof to
Obligations owed to Bank.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or non-exempt Prohibited Transaction, as defined in ERISA, to
occur; fail to comply with the Federal Fair Labor Standards Act or violate any
other law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower in an amount in excess of $250,000,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(provided, however, Borrower shall have ten (10) Business Days from the
scheduled due date to cure any default under clauses 6.2(b)-(d) and 6.2(i)),
6.5, 6.7(a), 6.8(a), 6.9, 6.10(b), 6.12, 6.13 or violates any covenant in
Section 7; or

 

-27-



--------------------------------------------------------------------------------

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy (other than a Permitted Lien) is
filed against any of Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within thirty (30) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any thirty (30) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5 Insolvency. (a) Borrower and its Subsidiaries, taken as a whole, are unable
to pay its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within
forty-five (45) days (but no Credit Extensions shall be made while any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);

8.6 Other Agreements. There is, under any Material Contract to which Borrower or
any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Material Indebtedness; or (b) any default by
Borrower or Guarantor, the result of which would reasonably be expected to cause
a Material Adverse Change;

 

-28-



--------------------------------------------------------------------------------

8.7 Judgments. One or more final judgments, orders or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within thirty (30) days
after the entry thereof, discharged or after execution thereof, stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order or decree);

8.8 Misrepresentations. Borrower or any Responsible Officer makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. Any document, instrument, or agreement evidencing the
subordination of any Subordinated Debt to the Obligations shall for any reason
be revoked or invalidated or otherwise cease to be in full force and effect, any
Person shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect which could reasonably be expected to have
a material adverse effect on the ability of the Borrower and its Subsidiaries,
taken as a whole, to repay the Obligations; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations which could
reasonably be expected to have a material adverse effect on the ability of the
Borrower and its Subsidiaries, taken as a whole, to repay the Obligations;
(c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs
with respect to any Guarantor which could reasonably be expected to have a
material adverse effect on the ability of the Borrower and its Subsidiaries,
taken as a whole, to repay the Obligations, (d) the liquidation, winding up, or
termination of existence of any Guarantor; or (e) a material impairment in the
perfection or priority of Bank’s Lien in the collateral provided by Guarantor or
in the value of such Collateral; or

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and, in each case, such decision or such revocation,
rescission, suspension, modification or non-renewal has, or could reasonably be
expected to have, a Material Adverse Change.

 

-29-



--------------------------------------------------------------------------------

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. When an Event of Default has occurred and is
continuing, Bank may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) demand that Borrower (i) deposit cash with Bank in an amount equal to at
least 105% (110% in the case of any Letter of Credit denominated in a Foreign
Currency) of the Dollar Equivalent of the aggregate face amount of all Letters
of Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; provided, however, if
an Event of Default described in Section 8.5 occurs, the obligations of Borrower
to cash collateralize all Letters of Credit remaining undrawn shall
automatically become effective without any action by Bank;

(d) terminate any FX Contracts;

(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

 

-30-



--------------------------------------------------------------------------------

(i) place a “hold” on any Collateral Account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, being coupled with an
interest, are irrevocable until all Obligations have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Bank will make reasonable efforts to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Bank may apply any funds in its possession in any Collateral
Account, whether from Borrower account balances, payments, proceeds realized as
the result of any collection of Accounts or other disposition of the Collateral,
or otherwise, to the Obligations in such order as Bank shall determine in its
sole discretion. Any surplus shall be paid to Borrower or to other Persons
legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or
indirectly, enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

-31-



--------------------------------------------------------------------------------

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below. Bank or Borrower may change its notice address by giving
the other party written notice thereof. Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below. Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10). Bank or Borrower may change its address, facsimile
number, or electronic mail address by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

-32-



--------------------------------------------------------------------------------

If to Borrower:    Aspen Aerogels, Inc.    30 Forbes Road, Building B   
Northborough, Massachusetts 01532    Attn: John F. Fairbanks    Fax:
(508) 691-1200    Email: jfairbanks@aerogels.com If to Bank:    Silicon Valley
Bank    275 Grove Street, Suite 2-200    Newton, Massachusetts 02466    Attn:
Christopher Leary    Fax: (617) 527-0177    Email: cleary@svb.com
with a copy to:    Riemer & Braunstein LLP    Three Center Plaza    Boston,
Massachusetts 02108    Attn: Charles W. Stavros, Esquire    Fax: (617) 880-3456
   Email: cstavros@riemerlaw.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Massachusetts; provided, however, that nothing
in this Agreement shall be deemed to operate to preclude Bank from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

-33-



--------------------------------------------------------------------------------

This Section 11 shall survive the termination of this Agreement.

12 GENERAL PROVISIONS

12.1 Termination Prior to Revolving Line Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligation
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three
(3) Business Days after written notice of termination is given to Bank. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.

12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents; provided, that, prior to the occurrence and during the continuance of
an Event of Default, any such sale, transfer, assignment, negotiation or grant
of a participation to a Person or entity other than an institutional lender
shall require Borrower’s prior written consent, such consent not to be
unreasonably withheld.

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

-34-



--------------------------------------------------------------------------------

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision; (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that is either: (i) in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (ii) disclosed to Bank by a third party, if Bank does not know that the
third party is prohibited from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower. The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.

 

-35-



--------------------------------------------------------------------------------

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the Bank
shall be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits held in Collateral Accounts,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a subsidiary of Bank) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may setoff the same or any part thereof and apply the same to
any liability or Obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.13 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.16 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

-36-



--------------------------------------------------------------------------------

12.17 No Novation. Borrower and Bank hereby agree that, effective upon the
execution and delivery of this Agreement by each such party, the terms and
provisions of the Prior Loan Agreement shall be and hereby are amended, restated
and superseded in their entirety by the terms and provisions of this Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations of Borrower outstanding under the Prior Loan Agreement or
instruments securing the same, which obligations shall remain in full force and
effect, except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any Borrower
from any of the Obligations or any liabilities under the Prior Loan Agreement or
any of the security agreements, pledge agreements, mortgages, guaranties or
other Loan Documents executed in connection therewith. Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Effective Date all
references in any such Loan Document to the “Loan and Security Agreement”, the
“Loan Agreement” the “Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Prior Loan Agreement shall mean the Prior Loan
Agreement as amended and restated by this Agreement; and (ii) confirms and
agrees that to the extent that the Prior Loan Agreement or any Loan Document
executed in connection therewith purports to assign or pledge to the Bank, or to
grant to the Bank a Lien on, any collateral as security for the Obligations of
Borrower from time to time existing in respect of the Prior Loan Agreement, such
pledge, assignment or grant of the Lien is hereby ratified and confirmed in all
respects and shall remain effective as of the first date it became effective.

12.18 Reaffirmation of Stock Pledge Agreement. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the Stock
Pledge Agreement, including any exhibits and/or schedules attached thereto, as
in effect prior to the date hereof and/or as entered into as of the date hereof,
to which Borrower is a party, and Borrower’s rights and obligations arising
under the Stock Pledge Agreement. Borrower acknowledges, confirms and agrees
that: (i) the Stock Pledge Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Agreement or any other Loan
Document, (ii) each reference in the Stock Pledge Agreement to the “Loan
Agreement” shall mean the Prior Loan Agreement, as amended and restated by this
Agreement, and (iii) any “Pledged Collateral” pledged to Bank under the Stock
Pledge Agreement shall continue to secure the repayment in full of the
“Obligations” as defined herein. Notwithstanding the foregoing, the Pledged
Collateral does not include more than 65% of the presently existing and
hereafter arising issued and outstanding shares of capital stock owned by
Borrower of any Foreign Subsidiary which shares entitle the holder thereof to
vote for directors or any other matter.

13 DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are setoff in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

-37-



--------------------------------------------------------------------------------

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Adjusted Quick Ratio” means a ratio of (i) Quick Assets divided by (ii) the sum
of (a) Current Liabilities plus (b) without duplication, all Obligations of
Borrower to Bank, minus (c) the current portion of Deferred Revenue.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Aspen Aerogels Rhode Island” is Aspen Aerogels Rhode Island LLC, a Rhode Island
limited liability company and wholly owned Subsidiary of Borrower.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
FX Reduction Amount, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances. The aggregate
amount of all Advances (including, without limitation, the Dollar Equivalent
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit plus an amount equal to the Letter of Credit Reserve), any
outstanding FX Reduction Amount and any amounts used for Cash Management
Services) under this Agreement outstanding at any time shall not exceed Twenty
Million Dollars ($20,000,000).

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

 

-38-



--------------------------------------------------------------------------------

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, plus
(b) eighty percent (80%) of Eligible Foreign Accounts (provided, however,
Eligible Foreign Accounts that are billed in a Foreign Currency shall have an
advance rate of seventy percent (70%)), provided, that, the availability under
this subsection (b) plus the availability under subsection (c) below shall not
exceed seventy-five percent (75%) of the Borrowing Base, plus (c) (i) when a
Streamline Period is not in effect, the lesser of eighty percent (80%) of
Eligible Specified Accounts or One Million Dollars ($1,000,000) and (ii) during
a Streamline Period, eighty percent (80%) of Eligible Specified Accounts (and
with respect to subsections (c)(i) and (c)(ii) hereof, when added to the
availability under subsection (b) above, in each case subject to the overall cap
set forth in subsection (b) above), plus (d) the lesser of thirty-five percent
(35%) of the value of Borrower’s Eligible Inventory (valued at the lower of cost
or wholesale fair market value) or Three Million Dollars ($3,000,000), as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank may decrease the foregoing amounts and percentages in its
good faith business judgment based on events, conditions, contingencies, or
risks which, as determined by Bank, may adversely affect the Collateral.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party,
(b) attached as Exhibit A to such certificate is a true, correct, and complete
copy of the resolutions then in full force and effect authorizing and ratifying
the execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Notice of Borrowing or other Advance request, on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) Bank may conclusively rely on such certificate unless and
until such Person shall have delivered to Bank a further certificate canceling
or amending such prior certificate.

 

-39-



--------------------------------------------------------------------------------

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California or the Commonwealth of
Massachusetts are authorized or required by law or other governmental action to
close, except that if any determination of a “Business Day” shall relate to a
LIBOR Advance, the term “Business Day” shall also mean a day on which dealings
are carried on in the London interbank market, and if any determination of a
“Business Day” shall relate to an FX Contract, the term “Business Day” shall
mean a day on which dealings are carried on in the country of settlement of the
Foreign Currency.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.2.4.

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account. Notwithstanding anything set forth herein to the contrary, “Collateral
Account” shall not include any Excluded Deposit Account.

 

-40-



--------------------------------------------------------------------------------

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, any Overadvance, Letter of Credit, FX
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Current Liabilities” are all Obligations and liabilities of Borrower owed to
Bank, plus, without duplication, the aggregate amount of Borrower’s Total
Liabilities that mature within one (1) year.

 

-41-



--------------------------------------------------------------------------------

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.4(e).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number ending 8273, maintained by Borrower with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) non-cash stock
compensation.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all representations and warranties in Section 5.3.
Bank reserves the right at any time and from time to time after the Effective
Date upon notice to Borrower, to adjust any of the criteria set forth below and
to establish new criteria in its good faith business judgment. Without limiting
the fact that the determination of which Accounts are eligible for borrowing is
a matter of Bank’s good faith judgment, the following (“Minimum Eligibility
Requirements”) are the minimum requirements for an Account to be an Eligible
Account. Unless Bank otherwise agrees in writing, Eligible Accounts shall not
include:

(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c) Accounts with credit balances over ninety (90) days from invoice date;

 

-42-



--------------------------------------------------------------------------------

(d) Accounts owing from an Account Debtor, in which fifty percent (50%) or more
of the Accounts have not been paid within ninety (90) days of invoice date;

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States or Canada;

(f) Accounts billed and/or payable outside of the United States (sometimes
called foreign invoiced accounts);

(g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(h) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(k) Accounts subject to contractual arrangements between Borrower and an Account
Debtor (other than Subsea 7, Technip, EMAS, HMC, Saipem, McDermott, Worley
Parsons, MCS Kenny and any of their affiliates, for which this clause (k) shall
not be applicable), where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

(l) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m) Accounts subject to Trust provisions subrogation rights of a bonding
company, or a statutory trust;

(n) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

 

-43-



--------------------------------------------------------------------------------

(o) Accounts for which the Account Debtor has not been invoiced;

(p) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days;

(r) Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

(s) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed thirty percent (30%) of all Accounts, for the amounts that exceed that
percentage, unless Bank approves in writing;

(w) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices; and

(x) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.

“Eligible Foreign Accounts” are Accounts billed and collected by Borrower in the
United States for which the Account Debtor is located in a country listed on
Schedule I attached hereto, and such other countries approved by Bank in writing
in its sole discretion on a case-by-case basis, that otherwise satisfy all
criteria of Eligible Accounts (other than clause (e) in the definition thereof).

“Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.3 and is otherwise acceptable to
Bank in all respects.

“Eligible Specified Accounts” are Accounts billed and collected by Borrower in
the United States for which the Account Debtor is specified in that certain side
letter agreement between Bank and Borrower of even date herewith, that otherwise
satisfy all criteria of Eligible Accounts (other than clause (e) in the
definition thereof).

 

-44-



--------------------------------------------------------------------------------

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Deposit Account” means any Deposit Account exclusively used for
payroll, payroll taxes and/or other employee wage and benefit payments to or for
the benefit of Borrower’s or any Guarantor’s employees and identified to Bank by
Borrower as such.

“Excluded Intellectual Property” means (i) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent that,
and for so long as, the grant of a security interest or lien therein would
impair the validity or enforceability of any registration that issues from such
“intent-to-use” application under applicable federal law and (ii) any rights
under any license of Intellectual Property if the grant of a security interest
therein would be prohibited by the terms of such license, unless (x) the only
consequence of breach of such terms would be to avoid or permit any other party
to such license to avoid such security interest; or (y) such prohibition is
rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable law.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Borrower that is
not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Contract” is defined in Section 2.2.3.

“FX Reduction Amount” is defined in Section 2.2.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board

 

-45-



--------------------------------------------------------------------------------

or in such other statements by such other Person as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, claims, income and other tax refunds,
security and other deposits, payment intangibles, contract rights, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind. Notwithstanding the foregoing, General Intangibles does not include
Intellectual Property.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations, including,
without limitation, Aspen Aerogels Rhode Island.

“Guarantor Security Agreement” is the Amended and Restated Security Agreement of
Aspen Aerogels Rhode Island in favor of Bank dated as of the Effective Date, as
amended from time to time.

“Guaranty” is any guarantee of all or any part of the Obligations, including,
without limitation, the Amended and Restated Unconditional Guaranty of Aspen
Aerogels Rhode Island in favor of Bank dated as of the Effective Date, as the
same may from time to time be amended, restated, modified or otherwise
supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations (determined in
accordance with GAAP), and (d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

(a) its Copyrights, Trademarks and Patents;

 

-46-



--------------------------------------------------------------------------------

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to such Person;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, or three months thereafter, in each case as Borrower
may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall

 

-47-



--------------------------------------------------------------------------------

end on the last Business Day of the calendar month at the end of such Interest
Period, and (e) interest shall accrue from and include the first Business Day of
an Interest Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is each of Borrower’s Chief Executive Officer and President as of
the Effective Date, who is Donald R. Young, and Chief Financial Officer as of
the Effective Date, who is John F. Fairbanks.

“Letter of Credit” is a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.2.2.

“Letter of Credit Application” is defined in Section 2.2.2(b).

“Letter of Credit Reserve” has the meaning set forth in Section 2.2.2(e).

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

 

-48-



--------------------------------------------------------------------------------

“LIBOR Rate Margin” is the rate per annum set forth under the relevant column
heading below:

 

Borrowing Base Component

   LIBOR Rate Margin
during a Streamline
Period  

Eligible Accounts

     3.75 % 

Eligible Foreign Accounts and Eligible Inventory

     4.25 % 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Guaranty, the Guarantor Security Agreement, the Stock Pledge Agreement, any Bank
Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and/or any Guarantor and/or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or financial
condition of Borrower and its Subsidiaries, taken as a whole; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.

“Material Contract” means any contract or agreement which, individually or in
the aggregate, the termination of which could reasonably be expected to result
in a Material Adverse Change.

“Material Indebtedness” means Indebtedness of the Borrower or its Subsidiaries
in a principal amount in excess of $250,000.

“Minimum Eligibility Requirements” is defined in the definition of Eligible
Accounts.

“Monthly Financial Statements” is defined in Section 6.2(c).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

-49-



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit C, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to Letters of Credit
(including reimbursement obligations for drawn and undrawn Letters of Credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Overadvance” is defined in Section 2.3.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

 

-50-



--------------------------------------------------------------------------------

(f) Indebtedness (i) of Subsidiaries owed to Borrower for any Subsidiary that
has executed a Security Agreement in favor of the Bank and (ii) Subsidiaries
owed to Borrower, in an aggregate amount, together with Investments permitted in
connection with clause (d) of the definition of “Permitted Investments”, not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal year; and

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower’s business;

(d) Investments (i) by Borrower in any Subsidiary that has executed a Security
Agreement in favor of Bank and (ii) by Borrower in any Subsidiary, in an
aggregate amount, together with any Indebtedness described in clause (g) of the
definition of “Permitted Indebtedness”, not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in any fiscal year;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (f) shall not
apply to Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

-51-



--------------------------------------------------------------------------------

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Five
Hundred Thousand Dollars ($500,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

(d) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(e) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(f) leases or subleases of real property granted in the ordinary course of
Borrower’s business, and leases, subleases, non-exclusive licenses or
sublicenses of property (other than real property or Intellectual Property)
granted in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest;

(g) non-exclusive license of material Intellectual Property granted to third
parties in the ordinary course of business, and licenses of material
Intellectual Property that could not result in a legal transfer of title of the
licensed property that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States and any licenses of Intellectual Property which do
not constitute material Intellectual Property;

(h) Liens securing Permitted Indebtedness; and

(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

-52-



--------------------------------------------------------------------------------

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Prime Rate Margin” is the rate per annum set forth under the relevant column
heading below:

 

Borrowing Base Component

   Prime Rate Margin
during a Streamline
Period     Prime Rate Margin
when a Streamline
Period is not in effect  

Eligible Accounts

     0.75 %      1.25 % 

Eligible Foreign Accounts and Eligible Inventory

     1.25 %      1.75 % 

“Prior Loan Agreement” is defined in the preamble hereof.

“Quick Assets” is, on any date, Borrower’s unrestricted cash maintained with
Bank plus accounts receivable net of allowance for doubtful accounts.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
Letters of

 

-53-



--------------------------------------------------------------------------------

Credit and other financial accommodations which would otherwise be available to
Borrower under the lending formulas: (a) to reflect events, conditions,
contingencies or risks which, as determined by Bank in good faith, do or may
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business of Borrower or any
Guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Vice President (Finance) and Controller of Borrower.

“Restricted License” is any license or other agreement, the absence of which
would be reasonably expected to cause a Material Adverse Effect, with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount not to exceed Twenty Million
Dollars ($20,000,000) outstanding at any time.

“Revolving Line Maturity Date” is August 31, 2016.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Security Agreement” is any present or future security agreement pursuant to
which any Person pledges its Collateral to Bank as security for the Obligations,
including, without limitation, the Guarantor Security Agreement.

“Settlement Date” is defined in Section 2.2.3.

“Stock Pledge Agreement” is that certain Stock Pledge Agreement, dated as of
March 31, 2011, executed by Borrower in favor of Bank, as amended from time to
time.

“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, for each consecutive day in the immediately preceding
month, maintained an Adjusted Quick Ratio of at least 1.50 to 1.00, as
determined by Bank in its reasonable discretion (the “Streamline

 

-54-



--------------------------------------------------------------------------------

Threshold”); and (b) terminating on the earlier to occur of (i) the occurrence
of an Event of Default, and (ii) the first day thereafter in which Borrower
fails to maintain the Streamline Threshold, as determined by Bank in its
reasonable discretion. Upon the termination of a Streamline Period, Borrower
must maintain the Streamline Threshold each consecutive day for one (1) month,
as determined by Bank in its reasonable discretion, prior to entering into a
subsequent Streamline Period. Borrower shall give Bank prior written notice of
Borrower’s election to enter into any such Streamline Period, and each such
Streamline Period shall commence on the first day of the monthly period
following the date the Bank determines, in its reasonable discretion, that the
Streamline Threshold has been achieved.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

“Total Liabilities” is on any day, all obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, but excluding all Subordinated Debt.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transaction Report” is the Bank’s standard reporting package provided by Bank
to Borrower.

“Transfer” is defined in Section 7.1.

“Unfinanced Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures by such Person and its
Subsidiaries during such period that are not financed or funded using proceeds
from (a) the issuance of additional equity interests of Borrower,
(b) Subordinated Debt, (c) specific equipment financing, (d) other capital
permitted by Bank, and in all instances that are Capital Expenditures as
determined in accordance with GAAP, or (e) government grants or other
incentatives.

“Unused Revolving Line Facility Fee” is defined in Section 2.5(c).

[Signature page follows.]

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER: ASPEN AEROGELS, INC. By   /s/ John F. Fairbanks Name:   John F.
Fairbanks Title:   Chief Financial Officer BANK: SILICON VALLEY BANK By   /s/
Christopher Leary Name:   Christopher Leary Title:   Vice President

 

1



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, Collateral Accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (b) any Excluded
Accounts, or (c) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property. If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                     FROM:    ASPEN AEROGELS,
INC.   

The undersigned authorized officer of Aspen Aerogels, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (as amended and in effect, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No Quarterly financial statements    Quarterly within 45 days   
Yes    No Annual financial statement (CPA Audited) + CC    FYE within 150 days
   Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes    No
A/R & A/P Agings, inventory reports and Deferred Revenue reports    Monthly
within 20 days    Yes    No Transaction Reports    15th and last Business Day of
each month (monthly within 20 days when a Streamline Period is in effect) and
with each request for a Credit Extension;    Yes    No Projections    FYE within
30 days    Yes    No The following Intellectual Property was registered after
the Effective Date (if no registrations, state “None”)                    

 

1



--------------------------------------------------------------------------------

Financial Covenant

  

Required

   Actual      Complies

Maintain as indicated:

        

Minimum EBITDA

   *    $                    Yes    No

Maximum Unfinanced Capital Expenditures

   **    $                    Yes    No

* See Section 6.9(a); ** See Section 6.9(b)

 

Performance Pricing

  

Applies

Adjusted Quick Ratio at least 1.50:1.00    Prime + 0.75% (Eligible Accounts) or
Prime + 1.25% (Eligible Foreign Accounts and Eligible Inventory); LIBOR + 3.75%
(Eligible Accounts) or LIBOR +4.25% (Eligible Foreign Accounts and Eligible
Inventory)    Yes    No Adjusted Quick Ratio less than 1.50:1.00    Prime +
1.25% (Eligible Accounts); Prime + 1.75% (Eligible Foreign Accounts and Eligible
Inventory)    Yes    No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

  

 

ASPEN AEROGELS, INC.     BANK USE ONLY By:  

 

    Received by:  

 

Name:  

 

      AUTHORIZED SIGNER Title:  

 

   

 

Date:

 

 

      Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status: Yes    No

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

I. EBITDA (Section 6.9(a))

 

Required:    Borrower shall achieve, measured as of the end of each fiscal
quarter during the following periods, EBITDA of at least the following:



 

Period    Minimum
EBITDA  

Trailing three (3) month period ending September 30, 2014

   $ 1.00   

Trailing six (6) month period ending December 31, 2014

   $ 500,000   

Trailing nine (9) month period ending March 31, 2015

   $ 500,000   

Trailing twelve (12) month period ending June 30, 2015

   $ 2,500,000   

Trailing twelve (12) month period ending September 30, 2015, and each trailing
twelve (12) month period thereafter

   $ 4,500,000   

Actual:

 

A. Net Income

   $                

B. To the extent included in the determination of Net Income

  

1. The provision for income taxes

   $                

2. Depreciation expense

   $                

3. Amortization expense

   $                

4. Net Interest Expense

   $                

5. Non-cash stock compensation expense

   $                

6. The sum of lines 1 through 5

   $                

C. EBITDA (line A plus line B.6)

  

Is line C equal to or greater than $        ?

 

     No, not in compliance           Yes, in compliance

 

3



--------------------------------------------------------------------------------

II. Maximum Unfinanced Capital Expenditures (Section 6.9(b))

 

Required:    Commencing on July 1, 2014 through each of the following periods,
Borrower shall not incur Unfinanced Capital Expenditures (on a cumulative basis
beginning on July 1, 2014) in excess of (i) Fifteen Million Dollars
($15,000,000) through September 30, 2014, (ii) Thirty Million Dollars
($30,000,000) through December 31, 2014, (iii) Forty Million Dollars
($40,000,000) through March 31, 2015, (iv) Forty Five Million Dollars
($45,000,000) through June 30, 2015, and (v) Fifty Million Dollars ($50,000,000)
at all times thereafter.

Actual:

 

A. Unfinanced Capital Expenditures

   $                

Are the Unfinanced Capital Expenditures for the period in question less than
$        ?

 

     No, not in compliance           Yes, in compliance



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

Date:                     

To: Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attention: CFD Operations

Email: CFDOperations@svb.com

RE: Amended and Restated Loan and Security Agreement dated as of August     ,
2014 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among ASPEN AEROGELS, INC., a Delaware corporation (
“Borrower”) and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the request for an Advance.

The Funding Date, which shall be a Business Day, of the requested borrowing is
            , 201    .

The Currency of the requested borrowing is U.S. Dollars.

The aggregate amount of requested Advances is $        .

The requested Advance is being requested with respect to [Eligible
Accounts][Eligible Foreign Accounts][Eligible Inventory].

The requested Advances shall consist of $         of Prime Rate Advances and
$         of LIBOR Advances.

The duration of the Interest Period for the LIBOR Advances included in the
requested Advances shall be [one (1)][two (2)][three (3)] month(s).

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and immediately after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, complete and correct in all material respects as of the date
hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the



--------------------------------------------------------------------------------

text thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(b) no Event of Default has occurred and is continuing, or would result from the
disbursement of such proposed Credit Extension.

BORROWER:

 

ASPEN AEROGELS, INC. By  

 

Name:  

 

Title:  

 

For internal Bank use only

 

LIBOR Pricing Date

   LIBOR    LIBOR Variance     Maturity Date              %   



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION/CONTINUATION

Date:                    

 

To: Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attention: CFD Operations

Email: CFDOperations@svb.com

RE: Amended and Restated Loan and Security Agreement dated as of August     ,
2014 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among ASPEN AEROGELS, INC., a Delaware corporation
(“Borrower”) and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

1. The date of the [conversion] [continuation] is             , 20    .

2. The aggregate amount of the proposed Advance to be [converted] [continued] is
[$]        .

3. The Loans are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advance.

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be [one (1)][two (2)][three (3)] month(s).

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, complete and correct in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b) no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation].

 

1



--------------------------------------------------------------------------------

BORROWER:

 

ASPEN AEROGELS, INC. By  

 

Name:  

 

Title:  

 

For internal Bank use only

 

LIBOR Pricing Date

   LIBOR    LIBOR Variance     Maturity Date              %           

 

2



--------------------------------------------------------------------------------

Schedule I

 

1 Australia

 

2 Austria

 

3 Belgium

 

4 Brazil

 

5 Chile

 

6 Czech Republic

 

7 Denmark

 

8 Dubai

 

9 Finland

 

10 France

 

11. Germany

 

12. Ireland

 

13. Israel

 

14 Italy

 

15 Japan

 

16 Mexico

 

17 Netherlands

 

18 Norway

 

19 Poland

 

20 Qatar

 

21 Singapore

 

22 South Korea

 

23 Spain

 

24 Sweden

 

25 Switzerland

 

26 Taiwan

 

27 Turkey

 

28 United Arab Emirates (other than with the government of the UAE)

 

29 United Kingdom

 

1